Citation Nr: 0948948	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from January 1972 to January 
1975 and from March 1975 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Fort Harrison, Montana, in conjunction with the RO located in 
Anchorage, Alaska, which denied the above claims.

In June 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO in Anchorage, Alaska.  A transcript of the hearing 
has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran was diagnosed with hepatitis and drug abuse 
during his period of active service.

2.  The Veteran's drug abuse in service was due to his 
willful misconduct, was frequent and progressive, led to the 
point of addiction, and required rehabilitation; drug abuse 
in service involved wrongdoing or known prohibited action.

3.  The weight of the competent medical evidence demonstrates 
that the Veteran's currently diagnosed hepatitis B and 
hepatitis C are due to intravenous drug abuse and willful 
misconduct in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B have 
not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 
3.301, 3.303, 3.310 (2009).

2.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 
3.301, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify and to assist a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, in this 
case, Veterans Claims Assistance Act of 2000 (VCAA) notice is 
not required because the issue presented involves a claim 
that cannot be substantiated as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of information and evidence 
necessary to substantiate a claim where the claim cannot be 
substantiated because there is no legal basis for the claim 
or undisputed facts render the claimant ineligible for the 
claimed benefit).  

As the analysis below demonstrates, the facts in this case 
are not in dispute.  As such, further development, to include 
obtaining a VA examination, is not required as the VCAA is 
not applicable where there is no reasonable possibility the 
Veteran can prevail in his appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also, Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); see also VAOPGCPREC 5-2004.  

Service connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cirrhosis of the liver may also be 
established based on a legal "presumption" by showing that 
either condition manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hepatitis B and C

The Veteran asserts that he currently has hepatitis B and C 
that are manifested as a result of his period of active 
service.  During his June 2009 hearing, he testified that 
while in service on a tour of duty in Germany, he began 
experimenting with intravenous drugs, which he later found to 
be heroin.  He described that he had not initially realized 
that he was using heroin, and that he became instantly 
addicted.  He added that his use progressively increased to 
the point that he had to be sent to Fort Ord, California, for 
drug rehabilitation.  He also indicated that while at Fort 
Ord, he was diagnosed with hepatitis B.  He explained that 
following service, he continued to be treated for hepatitis B 
and in 1982 or 1983 was also diagnosed with hepatitis C which 
was related to his hepatitis B and his drug use in service.  
The Veteran reported no other high-risk activity for exposure 
to hepatitis B or C.

A review of the Veteran's service treatment records reveals 
an enlistment report of medical examination dated in January 
1972 which shows that the Veteran had no disqualifying or 
communicable diseases.

An Alcohol and Drug Abuse Control Program Intake Record dated 
in December 1973 shows that the Veteran was being treated for 
drug abuse.  It was noted that he had previously received 
treatment or rehabilitation in Heidelberg, Germany, in 
October 1973.  It was indicated that the Veteran used heroin, 
hallucinogens (LSD type), and other hypnotics or sedatives on 
a daily basis.  He was said to have used heroin, other 
opiates, cocaine, barbituates, and amphetamines 
intravenously.  An associated nursing note shows that the 
Veteran indicated that he had shared needles.

Additional service treatment records dated in December 1973 
show that the Veteran was seen for a one week history of dark 
urine accompanied by nausea, anorexia, and jaundice.  A six 
month history of drug abuse was noted.  The diagnosis was HAA 
positive hepatitis and drug abuse.

A separation report of medical examination dated in November 
1974 shows that the Veteran was said to be in good health.  A 
separation report of medical examination dated in January 
1978 shows that the Veteran was said to have had a high white 
blood cell count in December 1977.  The associated report of 
medical history shows that the a history of hepatitis in 1973 
with no sequela was indicated.

Subsequent to service, private treatment reports from Oregon 
Health and Science University dated from December 1999 to 
February 2000 show that the Veteran was said to have a liver 
history dating back to 1973 when he had an episode of acute 
hepatitis.  It was noted that during this period he had been 
using intravenous drugs.  A subsequent history of intranasal 
cocaine and alcohol use was also noted.  The diagnosis in 
December 1999, in pertinent part, was hepatitis C antibody 
positive; hepatitis B surface antigen positive; asymptomatic 
intact sympathetic concordance function with no peripheral 
evidence of chronic liver disease; history of intravenous 
drug use; and history of alcohol abuse, abstinent times one 
month.  The examiner noted that the Veteran's serology 
appeared consistent with hepatitis C and B, and that his risk 
factors were parenteral exposure in the 1970s.  He had no 
peripheral evidence of liver disease.

In February 2000, the Veteran's hepatitis B was chronic but 
not active at present by undetectable viral DNA load.  His 
hepatitis C genome was still pending.

Private outpatient treatment records from A. M., M.D., dated 
from May 2000 to July 2005 show that the Veteran continued to 
be evaluated for symptoms associated with hepatitis B and C.  
Abdominal examination revealed normal liver by percussion.  A 
biopsy was recommended to the Veteran, but not obtained.

A lay statement from K. M., the Veteran's sister, dated in 
October 2005 shows that the Veteran was said to have been 
hospitalized in December 1973 in Fort Ord, California, for 
hepatitis B.

A lay statement from K. Y., a fellow service member, dated in 
December 2005, shows that the Veteran was said to have been 
hospitalized in December 1973 for both pneumonia and 
hepatitis.

In the present case, the Veteran has not asserted any 
possible risk factors for hepatitis B and C other than his 
inservice intravenous drug use.  This is indicated in his 
correspondence to the Board and in his June 2009 hearing 
testimony.  Additionally, the examiner from Oregon Health and 
Science University in December 1999 set forth the Veteran's 
long history of drug and alcohol abuse, to include 
intravenous drug use in service, and concluded that the 
Veteran's serology appeared consistent with hepatitis C and 
B, and that his risk factors were parenteral exposure in the 
1970s.

With regard to the inservice risk factor of drug abuse, the 
evidence of record establishes that the Veteran had extensive 
drug usage in service, for which he underwent rehabilitation.  
However, to the extent the record reflects any inservice 
intravenous drug use, such may not be considered because the 
report of intravenous drug use in service constitutes willful 
misconduct in accordance with 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.1(n).  As there are no other asserted inservice 
high risk activity, there is no basis for finding that the 
Veteran's hepatitis B and C were incurred in or aggravated by 
service for any reason other than substance abuse, which 
constitutes willful misconduct under 38 U.S.C.A. §§ 105 and 
38 C.F.R. §§ 3.1(n) and 3.301(c).

Even if the Veteran had asserted that his current hepatitis B 
and C were otherwise related to service, which is clearly not 
the case here, the Veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).

As noted above, compensation may not be paid if a disability 
is the result of a person's own willful misconduct or abuse 
of alcohol or drugs.  38 C.F.R. § 3.301.  As the Veteran has 
contracted hepatitis B and C through the use of intravenous 
drugs, he is not entitled to service connection as a matter 
of law, regardless of whether infection occurred during 
service.  See, e.g., Sabonis, 6 Vet. App. at 430.   As the 
law and not the evidence is dispositive in this case, the 
claims for service connection for hepatitis B and C are 
denied because of lack of legal entitlement under the law.  
Id.

ORDER

Service connection for hepatitis B is denied.

Service connection for hepatitis C is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


